Title: From John Adams to Caleb Stark, Jr., 7 December 1823
From: Adams, John
To: Stark, Caleb, Jr.




My dear Major
Washington 7 December 1823—


 I recieved two days since your favour of the 30th of last month for which I am as thankful as usual. By some strange combination of circumstances I find we have both chosen the Sabbath day for writing our communications. This in me is nothing as I am in the land of dissipation & what Ticknor would call “heartless frivolity” but in you who sojourn in the land of the blue laws & good habits is exceedingly strange—By the bye, do not those said blue laws prohibit the writing of letters on Sunday? you who are studying the Laws may probably meet with such a one some of these days when your progress shall have become greater.
Did I tell you that while I was in New York on my way hither I was honoured by a visit from the indefatigueable Mr Blunt. He called upon me at the City Hotel & I can assure you I was glad to see him. He laboured so honorably & so generously in that last affair of ours that his visit afforded me much gratification. He like us is pursuing the study of Law & is reading with his brother who is a young practitioner in the State of New York & with whom I had the pleasure of becoming acquainted while there. I hope he may succeed & prosper which he certainly may, if he be but careful & avoid bad company which you know ruined him the first part of his time at College—
As I am desirous that you should give me some account of the manners & customs of that very pious & religious state in which you find a resting place for a short time I feel highly delighted that you have commenced it in your last. That trait which you mention in their character of a want of hospitality is as disgusting as it is marked. I myself have experienced it in a slight degree—There is something so excessively mean & little in that state of feeling which is confined within certain degrees of latitude & longitude & which can not extend itself for the space of a mile or two beyond the sphere of its usual action; that, as a trait of national character, I never can but dispise it. The part of being a stranger in a land unknown to us is in itself embarrassing & disagreeable enough even when we are assisted by every convenience the people can bestow; but when this is witheld we feel we are among a race who at least want one of the characteristics of civilization. It is a strange fact too that such a disposition should exist in that state as a want of hospitality is no part of our National character & least of all of those sections of the Country which form the immediate Neighborhood of that state. One would think also in a society where so much stress is laid upon religion the moral & gospel precepts would be observed in which we are commanded to love our neighbours as ourselves. But enough of this discussion as I am sure you must ere this be heartily tired of my wonderfully excellent speculation—Continue if you please to dissect their Character & their manners. Tear the veil from hypocrisy & let deformity stand revealed—

As we are anything here but religious our preaching is not carried to so high a degree of perfection as where it is more in request. Jean Jaques Say you know says that the supply will be according to the demand. As in merchandise so in preaching. All this parade & tirade is to introduce my excuse for a event of life & intrust in this letter. Having been to Church this morning the parson was so dull that I fell asleep and am not yet perfectly awake. The singing withal was so execrably bad that it made me think the Lord must have a shocking bad ear for musick if he could be pleased with it. It was moreover a Presbyterean Church & they do lower us poor mortals to such vile, unworthy, rascally worms that it almost makes me sick at my stomach to attend their services. Thus having written a long & stupid letter, but accounted for its stupidity quite well I must sign myself / Your sincere friend & classmate



John Adams—




